Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 6, 10 and 12 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what distance is being claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hoser (US20050126610) in view of Al-Qaffas (US8500919).
Regarding claims 1-3, Hoser teaches a razor head cleaning device (see abstract), comprising: a housing 1 defining an interior space, the housing 1 having a front, the front having a slot 4-7 positioned therein; a plurality of walls coupled to the housing 1 and positioned in the interior space defining a reservoir 12 and a chamber (see portion above reservoir), the slot 4-7 opening into the chamber; a plurality of nozzles (see paragraph [0010]) positioned in the chamber such that a stream of fluid expelled from the nozzles contacts a razor head 3 of a shaving razor 2 through the slot 4-7 into the chamber; and a pump (see paragraph [0032]) configured for pumping a fluid from the reservoir 12 through the nozzles for cleaning the razor head 3 (see .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hoser (US20050126610) in view of Al-Qaffas (US8500919) as applied to claim 1, and further in view of Saito et al. (US20040154650).
Regarding claims 4-5, Hoser and Al-Qaffas together teach the limitations of claim 1. Hoser does not explicitly teach an orifice at the top of the housing. Saito et al. teaches a razor head cleaning device (see abstract) with an orifice 110 positioned at the top of the housing 20 and opening into the reservoir 100 and configured for addition of fluid to the reservoir 100 (reads on claim 4), including a lip (see portion extending vertically from top of 100 towards 112) coupled to the top of the housing 20 and extending from the orifice 110, and a cap 112 selectively couplable to the lip for closing the orifice 110 and allowing for a sealing closure thereof (see paragraph [0038] and figure 2). Since both Hoser and Saito et al. teach razor head cleaning devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that an orifice and cap may be positioned at a top of the housing so as to allow for the provision of fluid and the sealing closure of the orifice, as shown to be known and conventional by Saito et al.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoser (US20050126610) in view of Al-Qaffas (US8500919) as applied to claim 1, and further in view of Miyazaki et al. (JP2008099723A).
Regarding claims 6-7, Hoser and Al-Qaffas together teach the limitations of claim 1. Hoser does not teach a tray selectively insertable into an aperture extending between opposed sides of the housing proximate a bottom of the housing. Miyazaki et al. teaches a razor head cleaning device (see abstract) wherein the front of the housing 11 has an aperture positioned therein proximate to a bottom of the housing 11, the aperture extending between opposed sides of the housing 11; and a tray 25 selectively insertable into the aperture wherein the tray 25 is configured for collecting the fluid expelled from the nozzles 14a and debris dislodged from the razor head 2 (reads on claim 6); a handle 37 coupled to the tray 25 wherein the handle 37 is configured for gripping by digits of a hand of a user for positioning the tray 25 within the aperture (reads on .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoser (US20050126610) in view of Al-Qaffas (US8500919) and Miyazaki et al. (JP2008099723A), further in view of Kleebauer (US3178745).
Regarding claim 8, Hoser, Miyazaki et al. and Al-Qaffas together teach the limitations of claim 1. Hoser does not teach a plurality of rollers. Kleebauer teaches a spray cleaning device (see column 1, lines 9-37) with a plurality of rollers 42 positioned such that each roller has an axis of rotation parallel to the front of the housing wherein the rollers 42 are configured for facilitating sliding of the tray (see column 5, lines 31-19, column 6, lines 26-31, figure 1). Since both Hoser and Kleebauer teach spray cleaning devices with removable trays it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the modified system by Hoser may include rollers so as to facilitate the sliding of the tray, as shown to be known and conventional by Kleebauer. Furthermore, it is readily apparent that in the modified system, the rollers would be engaged to the bottom of the housing and would facilitate sliding of the tray along the bottom of the housing.

 Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoser (US20050126610) in view of Al-Qaffas (US8500919) as applied to claim 1, and further in view of Kleebauer (US3178745).
Regarding claims 9-10, Hoser and Al-Qaffas together teach the limitations of claim 1. Hoser does not teach a plurality of grips engaged to an exterior surface of the housing. Kleebauer teaches a spray cleaning device (see column 1, lines 9-37) with a plurality of grips 76 engaged to an exterior surface of the housing wherein the grips 76 are configured for enhancing a grasp of the hand of the user upon the housing (reads on claim 9) and comprising two grips 76 positioned singly on opposed sides of the housing proximate the top of the housing (reads on claim 10), allowing the user to move the apparatus (see column 8, lines 24-34, figures 1, 3). Since both Hoser and Kleebauer teach spray cleaning devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that grips may be included in the system by Hoser on opposing sides so as to allow for user manipulation of the apparatus, as shown to be known and conventional by Kleebauer. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoser (US20050126610) in view of Al-Qaffas (US8500919) and Kleebauer (US3178745) as applied to claim 9, and further in view of Brain et al. (US20150182094).
Regarding claim 11, Hoser, Kleebauer and Al-Qaffas together teach the limitations of claim 9. Hoser does not teach that the grips comprise rubber. Brain et al. teaches a spray cleaning apparatus (see paragraphs [0009], [0011]) and that handles comprised of rubber allow for a steady grip for the user (see paragraphs [0018] and [0100]). Since both Hoser and Brain et al. teach spray cleaning devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the grips in the modified system by Hoser may comprise rubber so as to allow for a steady grip, as shown to be known and conventional by Brain et al. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoser (US20050126610) in view of Al-Qaffas (US8500919), Kleebauer (US3178745), Brain et al. (US20150182094), Saito et al. (US20040154650) and Miyazaki et al. (JP2008099723A).
Regarding claim 12, Hoser teaches a razor head cleaning device (see abstract), comprising: a housing 1 defining an interior space, the housing 1 having a front, the front having a slot 4-7 positioned therein; a plurality of walls coupled to the housing 1 and positioned in the interior space defining a reservoir 12 and a chamber (see portion above reservoir), the slot 4-7 opening into the chamber; a plurality of nozzles (see paragraph [0010]) positioned in the chamber such that a stream of fluid expelled from the nozzles contacts a razor head 3 of a shaving razor 2 through the slot 4-7 into the chamber; and a pump (see paragraph [0032]) configured for pumping a fluid from the reservoir 12 through the nozzles for cleaning the razor head 3 (see paragraphs [0003], [0007], [0010], [0030]-[0037], figures 1-2). Hoser does not explicitly teach that the nozzles are coupled to a top of the housing. However, Hoser teaches in paragraph [0010] that the nozzles may be positioned in any desired configuration based on the desired spray coverage area so as to optimize the cleaning effect. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the plurality of nozzles may be coupled to a top of the housing and linearly arrayed in parallel to the front of the housing so as to direct fluid along a width of the razor head based on the desired spray coverage area so as to optimize the cleaning effect (reads on claim 2). Hoser does not explicitly teach that the pump is coupled to the housing and positioned in the interior space. Al-Qaffas teaches a spray cleaning device (see abstract) with a pump 20 that is disposed in the housing and within walls that define a compartment, a tube 22 coupled to and extending between the pump 20 and the plurality of nozzles 46 such that the pump 20 is in fluidic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TINSAE B AYALEW/EXAMINER, Art Unit 1711